960 F.2d 146
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jon Carlton HALL, Plaintiff-Appellant,v.Steven E. STATON;  Hunter P. Smith, Jr.;  Michael Fisher;Luther M. Necessary;  Sharon Necessary;  MichaelL. Walker;  Mary Saunders Muse,Defendants-Appellees.
92-6065.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 6, 1992April 17, 1992

Jon Carlton Hall, Appellant Pro Se.  Donald Lee Stennett, Office of the United States Attorney, Charleston, West Virginia, for Appellees.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Jon Carlton Hall appeals from the district court's order granting the Defendants' Motion to Quash Service of Process and ordering the magistrate judge to hold this case by reference pending proper service.  We dismiss the appeal for lack of jurisdiction.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We therefore deny leave to proceed in forma pauperis and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED